¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered this matter at its February 6, 2018, Motion Calendar and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petitioner's motion to modify the Commissioner's ruling is granted, and consequently the motion for discretionary review is also granted. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d). The supplemental briefing should include a discussion of (1) the impact of the Court's recent decision in State v. Salgado-Mendoza, No. 93293-0, and (2) whether CrRLJ 4.7(g)(7)(ii) applies to non-party misconduct.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE